— In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant Raymond H. Germano appeals from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), dated January 26, 1988, as denied his motion for partial summary judgment and the plaintiffs cross-appeal from so much of the same order as denied their cross motion for partial summary judgment.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Our review of the record reveals that the inconsistent contract provisions create an ambiguity as to the intent of the parties concerning the plaintiffs’ obligation to pay monthly interest on the outstanding balance of the purchase price raising material and triable issues of fact. Accordingly, the Supreme Court properly denied summary judgment (see, Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285).
We have examined the remaining contentions raised on this appeal and cross appeal and find them to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.